Citation Nr: 0735780	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1948 
to June 1951.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, in pertinent part, 
found that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
sensorineural hearing loss.  The veteran's timely substantive 
appeal was received in September 2004 and that same month a 
statement of the case (SOC) was issued.

The veteran requested a video conference hearing before the 
Board.  The requested video conference hearing was conducted 
in May 2007, with the veteran testifying in St. Petersburg, 
Florida, before the undersigned Acting Veterans Law Judge.  
At that hearing, the veteran withdrew his appeal for service 
connection for tinnitus.  The withdrawal of that issue from 
appeal is valid.  38 C.F.R. § 20.204(a), (b) (2007).  The 
veteran also submitted additional evidence at that hearing, 
and waived Regional Office consideration of that evidence.

In May 2007, the undersigned Acting Veterans Law Judge 
granted a motion to advance the veteran's appeal on the 
Board's docket on the basis of the veteran's advanced age.  
See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

In June 2007, the Board requested an additional medical 
expert opinion in conjunction with this case.  The requested 
opinion was promulgated later that month, and a copy was 
provided to the veteran.  In pertinent part, he was informed 
that he had 60 days from the date of the letter to review the 
opinion and send any additional evidence or argument he may 
wish to submit.  Thereafter, additional argument was 
submitted by the veteran's accredited representative in 
August 2007.  The veteran himself submitted additional 
argument in support of his claim in July 2007, as well as a 
duplicate copy of a November 2003 medical record already on 
file, and a current June 2007 medical record and opinion.  In 
October 2007, he waived his right to have his case remanded 
to the agency of original jurisdiction for review of the 
evidence submitted after the medical expert's opinion was 
rendered.  See 38 C.F.R. § 20.1304.  Accordingly, the Board 
will proceed with the adjudication of this case.


FINDINGS OF FACT

1.  A January 1973 rating decision which denied entitlement 
to service connection for a left ear condition, on the basis 
that the left ear condition pre-existed service and was not 
aggravated by service, is final.

2.  A private medical opinion that the veteran's 
sensorineural hearing loss is due to noise induced trauma in 
service which was submitted after the prior rating decision 
constitutes new and material evidence to reopen the claim.

3.  The veteran's induction medical examination report is 
missing, so the presumption of soundness requires the Board 
to find that the veteran's tympanic membrane was in sound 
condition when he entered service.

4.  The veteran's left ear hearing loss is more severe than 
his right ear hearing loss.  

5.  The preponderance of the medical evidence is favorable to 
the veteran's claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 20.302(b) (2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for sensorineural hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that there is new and material evidence 
to reopen the claim for service connection for hearing loss.  
He has testified that he incurred acoustic trauma when a cook 
stove exploded near him in service.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

1.  Request to reopen a claim for service connection

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

In this case, the veteran has submitted personal statements, 
as well as a private medical statement from Scott R. Dolgin, 
MD, dated in November 2003.  Dr. Dolgin opined that the 
veteran has sensorineural hearing loss due to noise induced 
trauma while in service.

The regulation which governs determinations as to whether new 
and material evidence has been received, 38 C.F.R. § 3.156, 
was revised effective August 29, 2001, and the amended 
regulation is effective for claims received on or after 
August 29, 2001.  The request to reopen which is addressed in 
this decision was submitted after 2001, so the version of 
38 C.F.R. § 3.156 effective since August 29, 2001 is 
applicable to this claim.

As in effect in October 2003, when the claim addressed in 
this decision was received, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2007).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The November 2003 medical opinion from Dr. Dolgin which links 
the veteran's hearing loss to service, is new and material 
because it raises a reasonable possibility of substantiating 
his claim.  It tends to establish a previously unestablished 
fact, that the veteran's hearing loss is related to his 
service.  As such, the Board agrees with the RO's September 
2004 determination that the claim for service connection for 
hearing loss should be reopened.

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  The RO considered 
the claim on the merits, determining that notice and 
development conformed with the VCAA.  The Board agrees.  
Appellate review of the claim on the merits may proceed.


2.  Claim for service connection for sensorineural hearing 
loss

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Even if there is no record of a 
chronic disease, such as sensorineural hearing loss, in 
service, the incurrence of such a disorder in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A.§§ 1101, 1112, 1113; 
38 C.F.R. §§  3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree within the applicable presumptive period.  Id.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a), (b).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. 
§ 1111 may be rebutted merely by proof of pre-existence of 
the disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Cotant v. Principi, 17 Vet. App. 116 (2003), has identified 
that apparent conflict between the statute and regulation, 
and the VA General Counsel has issued a precedent opinion, 
VAOPGCPREC 3-2003, holding subsection 3.304(b) to be invalid 
insofar as it requires a claimant to show an increase in 
severity of the claimed disorder before VA's duty under the 
second prong of the rebuttal standard applies.  In conformity 
with the Court's analysis and the VA General Counsel opinion, 
the Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.
Facts and Analysis

The veteran's service induction examination is not of record.  
The veteran's separation examination, conducted in September 
1951, discloses that the veteran's hearing was 15/15, using 
the whispered voice test.  A diagnosis of "left drum scarred 
with calcification, no perforation" was assigned.

The veteran was afforded a VA audiological examination in 
November 1972 which revealed a left eardrum with marked 
deformity and calcification with a healed perforation.  Left 
healed residuals of otitis media were also noted.  
Audiological testing revealed left sensorineural hearing 
loss.

A November 2003 private treatment report from Scott R. 
Dolgin, MD., reflects that the veteran was evaluated with 
respect to noise induced hearing loss in service.  Audiologic 
examination disclosed that the veteran had a steeply sloping 
mild to moderately severe sensorineural type hearing loss in 
the right ear and a steeply sloping, moderate to moderately 
severe mixed, mostly sensorineural hearing loss in the left 
ear.  Dr. Dolgin opined, based on a thorough ear, nose, and 
throat examination, as well as a thorough review of the 
audiogram, that the veteran had sensorineural hearing loss 
due to noise induced trauma while in service.  He noted that 
acoustic hearing loss due to decibel noise exposure is well 
documented.  This evidence is favorable to the veteran's 
claim.

At the May 2007 video conference hearing, the veteran 
testified that, in 1949, an explosion occurred when a stove 
gauge blew up about fifteen feet away from him.  He testified 
that he experienced ringing in his ears for several days 
after that explosion.  He testified that the staff sergeant 
asked him if he wanted to get his ear checked out, but that 
he declined medical treatment in part because the ringing in 
his ears lasted only a few days.  He testified that no one 
else was injured and that there were no witnesses because he 
was out in the field.  He also testified that he did not know 
whether an accident report was written.  He indicated that he 
did not have any limitations in service, but that he was told 
that his perforated left eardrum was from a loud explosion.  
The Board determines, as a matter of fact, that the veteran's 
testimony was consistent with what is known of his service 
based on the official records.  The Board finds no reason to 
doubt the veteran's credibility.

In June 2007, the Board requested an opinion from the 
Veterans Health Administration (VHA) on the likelihood that 
acoustic trauma from an explosion contributed to perforation 
of the left ear drum and if so, whether that perforation 
caused or materially contributed to the veteran's current 
hearing loss.

In an opinion dated in June 2007, a VHA physician indicated 
that the claims file was reviewed and that the separation 
physical indicated no past or current ear problems and 
indicated evidence of a healed tympanic membrane perforation 
in the left ear with calcification (tympanosclerosis).  The 
reviewer noted that the finding of calcification was salient 
in this case, and that it results from an inflammatory 
reaction to recurrent suppurative otitis media.  The reviewer 
reported that, while a stove explosion is capable of 
producing over-pressures sufficient to perforate the tympanic 
membrane, the calcification present in the veteran's case on 
discharge would not be the expected finding for an 
uncomplicated blast-related perforation with spontaneous 
healing.  

The reviewer who provided the June 2007 VHA opinion noted 
that this opinion was consistent with the November 1972 VA 
opinion that the left ear condition was due to residuals of 
otitis media.  The reviewer commented, as to Dr. Dolgin's 
opinion that the veteran's hearing loss was due to "noise 
induced trauma," that a determination as to whether hearing 
loss is noise induced cannot be diagnosed by audiogram and 
examination alone.  This opinion is partially favorable to 
the veteran, in that the opinion that the stove explosion, as 
described by the veteran, could have caused a pressures 
sufficient to cause eardrum perforation.  To the extent that 
the VHA reviewer concluded that the veteran's left ear 
findings were not consistent with the expected residuals of 
tympanic membrane perforation due to an explosion, this 
opinion is in disagreement with the private opinion rendered 
by Dr. Dolgin.  

A June 2007 private treatment report from Ted W. Brown, Jr., 
MD., indicates that an audiometric evaluation revealed a 
moderate to severe bilateral high frequency sloping 
sensorineural hearing loss.  His impression was noise-induced 
hearing loss experienced while in service.  This opinion is 
certainly favorable to the veteran's claim.  

The June 2007 VHA opinion is persuasive because it is 
detailed and well-reasoned.  The reviewer not only stated 
that he reviewed relevant clinical records, but he also 
described the details of those reports that he found 
significant, and he explained why he found those details 
significant in the context of the veteran's case.  The report 
reflects that the reviewer considered all the evidence in 
light of the examiner's medical knowledge.  As such, this 
medical opinion is highly persuasive and of great weight.  

The Board notes, however, with regard to the conclusions of 
the June 2007 opinion, that it is legally significant that 
the veteran's service induction examination is not of record.  
In this case, having reopened the claim, the Board must apply 
the presumption of sound condition.  38 U.S.C.A. § 1111.  On 
this basis, the Board finds that the left tympanic membrane 
abnormalities found at the veteran's service discharge must 
be presumed to have arisen in service, based on the 
presumption, together with the veteran's statements of record 
that he had frequent ear infections in service, even though 
he did not seek medical treatment for those infections.  The 
fact that the veteran's left ear hearing loss is somewhat 
more severe than the right ear hearing loss supports a 
finding that left ear hearing loss is at least aggravated by 
the residuals of the left tympanic membrane abnormalities 
found at the time of the veteran's service discharge.

The remainder of the evidence, Dr. Dolgin's November 2003 
opinion and Dr. Brown's June 2007 opinion, is favorable to 
the veteran.  Although the physicians did not explain the 
rationale for their determinations, nevertheless, the 
conclusions are favorable to the veteran, and the Board may 
not further develop the evidence to obtain contradictory 
evidence.  

The veteran testified that a loud explosion from a stove 
gauge occurred in service.  While this incident is not 
documented in the service medical records, the Board finds 
that the veteran's testimony is credible.  However, this case 
does not turn on the question of whether the explosion 
occurred, but whether it is as likely as not that the 
acoustic trauma from such an explosion caused or materially 
contributed to perforation of the left ear drum and the 
veteran's current hearing loss.  The only evidence as to this 
determination, the opinions of Dr. Dolgin and Dr. Brown, is 
favorable to the veteran, as the provider who rendered the 
June 2007 opinion did not address this aspect of the claim.

Since the preponderance of the evidence is favorable, the 
claim is granted.


ORDER

Service connection for sensorineural hearing loss is granted.




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


